UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x

LAZARO REYES CRUZ, on behalf of
himself and those similarly
situated,

                          Plaintiff,         18 Ci v . 7 4 0 8 ( PAE) ( HB P)

     -against-                               OPINION
                                             AND ORDER
70-30 AUSTIN STREET BAKERY INC.,
d/b/a "Martha's Country
Bakery," et al.,

                          Defendants.

-----------------------------------x


           PITMAN, United States Magistrate Judge:


I.   Introduction


           Lazardo Reyes Cruz, on behalf of himself and others
                      1
similarly situated,       brings this action under the Fair Labor

Standards Act    ("FLSA"), 29 U.S.C. §§ 201 e t ~ - , and the New

York Labor Law ("NYLL") alleging that defendants failed to pay

him overtime premium pay and spread-of-hours pay and failed to

comply with the statutory wage notice and statement requirements

of the NYLL.     By notice of motion, dated November 30, 2018,

plaintiff seeks an Order (1) authorizing his FLSA claims to

proceed as a collective action pursuant to 29 U.S.C. § 216(b),

(2) approving his proposed notice of the collective action and


      1
      As of the date of this Order, no other plaintiffs have
joined plaintiff's lawsuit.
authorizing him to mail the notice to all potential plaintiffs,

(3) compelling defendants to post the proposed notice in all of

its Martha's Country Bakery locations,     (4)   compelling defendants

to produce the names, social security numbers, titles, compensa-

tion rates, dates of employment, last known mailing addresses,

email addresses and all known telephone numbers of all potential

opt-in plaintiffs and (5) equitably tolling the FLSA statute of

limitations until plaintiff is able to send notice to potential

opt-in plaintiffs (Notice of Motion, dated Nov. 30, 2018       (Docket

Item ("D.I.")    26)).   For the reasons set forth below, plaintiff's

motion is granted in part and denied in part. 2


II.   Facts


              Individual defendants George Stertsios and Antonio

Zannikos are the owners and senior executive officers of corpo-

rate defendants 41-06 Bell Blvd. Bakery LLC, 70-30 Austin Street

Bakery Inc., G.V.S. Bakery Inc., Martha's Bakery 2 LLC and



      2
       This motion was referred to me to issue a Report and
Recommendation (Order, dated Jan. 15, 2019 (D.I. 38)) with
respect to this motion. Although a Magistrate Judge cannot
certify a Rule 23 class in a non-consent case, 28 U.S.C. §
636 (b) ( 1) (A), a Magistrate Judge can rule on a motion for
conditional certification pursuant to 29 U.S.C. § 216(b) whether
or not the parties consent.      Poreda v. Boise Cascade, L.L.C., 532
F. Supp. 2d 234, 238 (D. Mass. 2008), citing Barus v. Dick's
Sporting Goods, Inc., 465 F. Supp. 2d 224, 229 n.l (W.D.N.Y.
2006) and Patton v. Thomson Corp., 364 F. Supp. 2d 263, 265-66
(E.D.N.Y. 2005). Accordingly, I conclude that I have the
jurisdiction to issue a decision on the present motion.

                                    2
Martha's Bakery 3 LLC (collectively, "Corporate Defendants")

(Complaint, dated Aug. 15, 2018                (D. I. 1)         ("Compl. ")           <[<[   7-13).

Corporate Defendants own and operate five bakeries in various

locations throughout Queens and Brooklyn under the common trade

name "Martha's Country Bakery"                (Compl.      <I[   6).   Plaintiff alleges

that defendants operate all Martha's Country Bakeries as a single

integrated enterprise (Compl.           <I[   6; Memorandum of Law in Support

of Plaintiff's Motion for Conditional Collective Certification,

dated Nov. 30, 2018        (D. I. 27)    ("Pl. Memo.") at 2-4).

                 Plaintiff alleges that he worked as a baker at Martha's

Country Bakery located at 70-28 Austin Street, Forrest Hills, New

York 11375 ("Forrest Hills location")                      from approximately January

2007 through approximately February 2018                         (Compl.   <I[   27; Declara-

tion of Lazaro Reyes Cruz, dated Nov. 21, 2018 (D. I. 28)                                       ("Cruz

Deel.")   <[<[   1-2).   Plaintiff also alleges that during his employ-

ment, he worked on an "as needed basis" at three other Martha's

Country Bakeries located in Bayside, Astoria and Brooklyn, but

does not specify the dates of his employment or the hours he

worked at those locations (Compl.                  <I[   27; Cruz Deel.          <I[     2).




                                               3
          Plaintiff alleges that he worked the hours and received

the salaries set forth below:

                           Number of Hours
Time Period                Worked per Week                  Salary

August, 2012 -
December, 2012             64-66                            $       950

January, 2013 -
October, 2013              60                                   $   950

November, 2013 -
December, 2014             60                                   $1,050

January, 2015 -
September, 2015            42                                   $1,050

October, 2015 -
October 2016               42                                   $1,100

November, 2016 -
December, 2016             42                                   $1,150

January, 2017 -
February, 2018             42                                   $1,250

(Cruz Deel.   ~~   5, 7-8, 10).    Plaintiff also alleges that he

worked extra hours on an "as needed" basis between January 2015

and February 2018 but does not specify how many additional hours

he worked during this period (Cruz. Deel.            ~    8).

          Plaintiff further alleges that defendants never paid

him overtime premium pay for any hours worked in excess of 40

hours per week and based on his "personal observations and

conversations with co-workers, other non-managerial employees at

[Martha's Country Bakeries] were also paid a fixed weekly rate

and never paid any overtime"       (Cruz Deel.   ~       10).       Plaintiff


                                      4
contends that defendants required him to sign employee time cards

and cash payment vouchers that purported to show the number of

hours he worked and the amount he was paid each week, but alleges

that these records are inaccurate (Cruz Deel.                   ~~   13-14; Employee

Time Cards and Cash Payment Vouchers, annexed to Pl. Memo. as Ex

G ( D. I. 27-7)       ( "Time Records") ) .         Defendants maintain that these

Time Records are accurate and prove that plaintiff was consis-

tently properly paid an hourly standard rate and an overtime

premium hourly rate at 1.5 times his standard rate (Memorandum of

Law in Opposition to Plaintiff's Motion for Conditional Certifi-

cation of a Collective Action Under the FLSA, dated Jan. 11, 2019

( D. I . 3 5 )   ( "Def . Memo . " ) at 5 ) .




                                                5
III.       Analysis 3


       A.     Applicable Legal Principles


               1. Conditional Certification
                  Under FLSA Section 216(b)


               Section 216(b) of the FLSA provides, in pertinent part:

               An action to recover .     liability      . may be
               maintained against any employer .    . by any one or
               more employees for and in behalf of himself or them-
               selves and other employees similarly situated. No
               employee shall be a party plaintiff to any such action
               unless he gives his consent in writing to become such a
               party and such consent is filed in the court in which
               such action is brought.

                "Under the FLSA, potential class members in a collec-

tive action must affirmatively opt-in to be covered by the suit."

Malena v. Victoria's Secret Direct, LLC, 09 Civ. 5849 (WHP), 2010

WL 4642443 at *3 (S.D.N.Y. Nov. 16, 2010)         (Pauley, D.J.), citing

29 U.S.C.      §§   216(b), 256(b).   Although the FLSA does not contain

a certification requirement similar to Fed.R.Civ.P. 23, a dis-

trict court has the discretionary power to certify a collective



       3
      Plaintiff makes several factual assertions and legal
arguments with respect to his "spread-of-hours" and NYLL wage
statement and wage notice claims.  However, because these claims
exclusively relate to the NYLL and plaintiff explicitly states
that he is not moving for Rule 23 class certification with
respect to his state law claims, I need not consider these
assertions or arguments at this stage (Pl. Memo. at 1 n.1).   See
Fermin v. Las Delicias Peruanas Restaurant, Inc., 93 F. Supp. 3d
19, 45 (E.D.N.Y. 2015) (spread-of-hours damages are only
available under the NYLL because "there is no [spread-of-hours]
counterpart under the FLSA").

                                        6
action to facilitate notice to potential opt-in plaintiffs.

Myers v. Hertz Corp.,          624 F.3d 537, 555 n.10        (2d Cir. 2010);

Braunstein v. E. Photographic Labs.,               Inc.,   600 F.2d 335, 335-36

( 2d Cir. 197 8)   (.P.§.£   curiam) ; see also Hoffmann-La Roche Inc. v.

Sperling, 493 U.S. 165, 169 (1989); Zhenkai Sun v. Sushi Fussion

Express, Inc., 16 CV 4840 (WFK) (LB), 2018 WL 2078477 at *3

(E.D.N.Y. Jan. 2, 2018)          (Report   &    Recommendation), adopted at,

2018 WL 1168578 (E.D.N.Y. Mar.             6, 2018); Brown v. Barnes     &   Noble,

Inc., 252 F. Supp. 3d 255, 261 (S.D.N.Y. 2017)                 (Parker, M.J.).

           The Second Circuit has endorsed a two-step process to

assess whether it is appropriate to certify a collective action:

           The first step involves the court making an initial
           determination to send notice to potential opt-in plain-
           tiffs who may be "similarly situated" to the named
           plaintiffs with respect to whether a FLSA violation has
           occurred.  See, ~.g., Morgan v. Family Dollar Stores,
           Inc., 551 F.3d 1233, 1258-62 (11th Cir. 2008); Damassia
           v. Duane Reade, Inc., No. 04 Civ. 8819, 2006 WL
           2853971, at *3 (S.D.N.Y. Oct. 5, 2006) (Lynch, J.);
           Hoffmann v. Sbarro, Inc., 982 F. Supp. 249, 261
           (S.D.N.Y. 1997) (Sotomayor, J.).     The court may send
           this notice after plaintiffs make a "modest factual
           showing" that they and potential opt-in plaintiffs
           "together were victims of a common policy or plan that
           violated the law."   ( Hoffman v. l Sbarro, (supra, l 98 2
           F. Supp. at 2 61.      . The "modest factual showing"
           cannot be satisfied simply by "unsupported assertions,"
           Dybach v. State of Fla. Dep't of Corrections, 92 F.2d
           1562, 1567 (11th Cir. 1991), but it should remain a low
           standard of proof because the purpose of this first
           stage is merely to determine whether "similarly situ-
           ated" plaintiffs do in fact exist, see (Hoffman v.]
           Sbarro, (supra,] 982 F. Supp. at 261.     At the second
           stage, the district court will, on a fuller record,
           determine whether a so-called "collective action" may
           go forward by determining whether the plaintiffs who
           have opted in are in fact "similarly situated" to the

                                            7
         named plaintiffs.   The action may be "de-certified" if
         the record reveals that they are not, and the opt-in
         plaintiffs' claims may be dismissed without prejudice.
         See, ~.g., [Morgan v.) Family Dollar [Stores, Inc.],
          [supra,) 551 F.3d at 1261; Hipp [v. Liberty Nat'l Life
         Ins. Co.,] 252 F.3d [1208, 1218 (11th Cir. 2001) (per
         curiam)).

Myers v. Hertz Corp., supra, 624 F.3d at 555.

          "The statute does not define 'similarly situated,' but

Courts have found the operative test to be 'whether there is a

factual nexus between the claims of the named plaintiff[s] and

those who have chosen to opt-in to the action.'"        Zhenkai Sun v.

Sushi Fussion Express, Inc., supra, 2018 WL 2078477 at *3,

quoting Fasanelli v. Heartland Brewery, Inc., 516 F. Supp. 2d

317, 321 (S.D.N.Y. 2007)    (Batts, D.J.).

          Typically a court looks to the pleadings and any

supporting affidavits at the first stage of certification to

determine whether the named plaintiff has made the modest factual

showing that he is similarly situated to any potential opt-in

plaintiffs with respect to the unlawful practice.        See Cheng Xia

Wang v. Shun Lee Palace Restaurant, Inc., 17 Civ. 0840          (VSB),

2018 WL 3155835 at *3 (S.D.N.Y. June 28, 2018)       (Broderick, D.J.);

Fernandez v. Sharp Mgmt. Corp., 16 Civ. 0551 (JGK) (SN), 2016 WL

5940918 at *2 (S.D.N.Y. Oct. 13, 2016)       (Netburn, M.J.).

"Plaintiffs may satisfy their 'minimal' burden by relying on

their own pleadings and affidavits, or the affidavits of other

potential class members."    Diaz v. S   &   H Bondi's Dep't Store,


                                   8
Inc., 10 Civ. 7676 (PGG), 2012 WL 137460 at *3 (S.D.N.Y. Jan. 18,

2012)    (Gardephe, D.J.)      (citation omitted).   However, although the

standard of proof at the first step is low, it "cannot be satis-

fied simply by unsupported assertions."           Cunningham v. Elec. Data

Sys. Corp., 754 F. Supp. 2d 638, 644           (S.D.N.Y. 2010)   (Holwell,

D.J.), citing Myers v. Hertz Corp., supra, 624 F.3d at 555; see

also Brown v. Barnes       &   Noble, Inc., supra, 252 F. Supp. 3d at

261.


        B. Application of
           the Foregoing Principles


               1.   Conditional Certification


               Plaintiff seeks to certify a collective consisting of

all "non-exempt employees             . including but not limited to

bakers, baristas, cake decorators, dishwashers, counter staff

members and wait staff members" at all five Martha's Country

Bakery locations (Plaintiff's Proposed Order, annexed to Notice

of Motion as Ex. 1 (D.I. 26-1)).            Defendants oppose conditional

certification because the only affidavit offered in support of

the motion contains only vague and conclusory allegations

concerning plaintiff's conversations with other employees and is,

therefore, insufficient to establish that plaintiff was similarly

situated to the members of the proposed collective (Def. Memo. at

8,   12-19).


                                        9
              '" [C]ourts in this circuit have routinely granted

conditional collective certification based solely on the personal

observations of one plaintiff's affidavit."'        Mata v. Foodbridge

LLC, 14 Civ. 8754      (ER), 2015 WL 3457293 at *5 (E.D.N.Y. June 1,

2015), quoting Hernandez v. Bare Burger Dio Inc., 12 Civ. 7794

(RWS), 2013 WL 3199292 at *3 (S.D.N.Y. June 25, 2013)        (Sweet,

D. J. )   ( collecting cases) .   However, where plaintiff's sole

affidavit does not provide "any detail as to a single such

observation or conversation", such as when or where the observa-

tions or conversations took place, that affidavit is insufficient

to meet even the low evidentiary threshold required for condi-

tional certification.        Sanchez v. JMP Ventures, L.L.C., 13 Civ.

7264      (KBF), 2014 WL 465542 at *2   (S.O.N.Y. Jan. 27, 2014)    (For-

rest, D.J.); accord Shanfa Liv. Chinatown Take-Out Inc., 16 Civ.

7787 (JCM), 2018 WL 1027161 at *4-*5 (S.D.N.Y. Feb. 21, 2018)

(McCarthy, M. J.)     (denying motion for conditional certification

based on plaintiff's claim that other employees were "underpaid"

without describing who these other employees were, what their

base salary was or whether they worked enough to qualify for

overtime compensation); Fu v. Mee May Coro., 15 Civ.        4549 (KPF),

2016 WL 1588132 at *3 (S.D.N.Y. Apr. 20, 2016)        (Failla, D.J.)

(denying motion for conditional certification based solely on

plaintiffs' "conversations with            . coworkers and knowledge of

their working hours and what they were paid"        (internal quotation


                                      10
marks omitted)); Mata v. Foodbridge LLC, supra, 2015 WL 3457293

at *3-*4   (denying motion for conditional certification where

plaintiff's only support for his claim that other employees were

not paid overtime was his "observations and conversations with

other employees" without any underlying details of those conver-

sations); Guo v. Tommy's Sushi Inc., 14 Civ. 3964     (PAE), 2014 WL

5314822 at *3 (S.D.N.Y. Oct. 16, 2015)     (Engelmayer, D.J.)    (deny-

ing motion for conditional certification of a collective of all

non-managerial employees based on "unsupported assertions"

regarding discussions and comparisons among coworkers).         "Such

details are particularly important where a conditional certifica-

tion motion is based on the lone affidavit of a single employee,

who performed a single job function."      Mata v. Foodbridge LLC,

supra, 2015 WL 3457293 at *5; accord Gomez v. Kitchenette 123

Inc., 16 Civ. 3302 (AJN), 2017 WL 4326071 at *4     (S.D.N.Y. Sept.

5, 2017)   (Nathan, D.J.)   ("[W]hen a plaintiff submits only one

affidavit, without corroboration, the level of detail in that

affidavit becomes particularly important in evaluating the

sufficiency of the plaintiff's showing.").

             The only evidence presented by plaintiff in support of

his motion for conditional certification is his own five-page
             4
affidavit.       With respect to whether plaintiff is similarly


     4
      Plaintiff submitted multiple exhibits purporting to show
that all five of Martha's Country Bakeries operate as a single
                                                    (continued ... )

                                    11
situated to all other non-exempt employees at Martha's Country

Bakeries, plaintiff states the following:

               During my employment by Defendants, my co-workers
              . and I would frequently discuss Defendants' pay
          practices.  I frequently discussed and complained about
          Defendants' policies with them during break times and
          also after work.  I recall that we were all frustrated
          about working long shifts and about the way Defendants
          were ripping us off by paying us improperly.  Based on
          my personal observations and conversations with my co-
          workers, all non-exempt employees employed by Defen-
          dants were subject to the same wage and hour policies.

                Based on my observations and conversations with my
          co-workers      . other employees also regularly worked
          in excess of forty (40) hours per workweek and their
          schedules regularly exceeded ten (10) hours in dura-
          tion.

               My co-workers .     and I frequently complained
          about Defendants' unfair pay policies on our way home
          after work, and everyone I have spoken to felt that
          Defendants were not paying us enough for all the work
          that I was required to perform.

               Based on my observations and conversations during
          my employment by Defendants, other non-managerial
          employees of Martha's Country Bakery .   . and I were
          not compensated for our overtime hours worked because
          of Defendants' policy of paying fixed weekly rates to
          all non-exempt employees.

               Shortly after I started working for Martha's
          Bakery, I asked a co-worker why we are required to work


     4
       ( • • • continued)
integrated enterprise.        Defendants do not appear to dispute this
assertion.       However, "the fact that the restaurants have the same
name and are commonly owned is insufficient to show that they
applied the same pay policies as the restaurants at which
plaintiff[]           . worked." Perez v. La Abundancia Bakery &
Restaurant Inc., 17-CV-0656 (RLM), 2017 WL 3382068 at *7
 (E.D.N.Y. Aug. 4, 2017).       Thus, even taking plaintiff's assertion
that defendants operated as one enterprise as true, it is
insufficient, without more, to warrant conditional certification.

                                  12
           so many hours without any extra pay.  He responded that
           it was just how things worked around here, and told me
           that everyone is unhappy about the long shifts.

(Cruz Deel.   c_n:c_n:   4,   9, 11, 17).   Plaintiff also lists the first

names of ten co-workers he claims to have spoken to during his

employment and alleges that he observed some co-workers sign

pieces of paper that were "similar" to the Time Records that

defendants required him to sign (Cruz Deel.              c_n:c_n:   3, 15).

           Nothing in plaintiff's "affidavit pertains to the hours

or wages of the other individuals employed by [d]efendants" other

than the vague assertion that other employees regularly worked in

excess of 40 hours without overtime premium pay, which is insuf-

ficient to "demonstrat[e] a 'factual nexus' between named

[p]laintiff[] and the potential opt-in plaintiffs."                       Shanfa Liv.

Chinatown Take-Out Inc., supra, 2018 WL 1027161 at *4.                        Although

plaintiff states that he frequently discussed defendants' pay

practices with his co-workers, "a plaintiff cannot simply state

his belief that others are similarly situated based on conversa-

tions with or observations of those other potential opt-in

members; rather, he must supply additional detail regarding the

particular conversations or observations substantiating that

belief."   Fu v. Mee May Corp., supra, 2016 WL 1588132 at *3;

Sanchez v. JMP Ventures, L.L.C., supra, 2014 WL 465542 at *2.

The only conversation plaintiff identifies to with any specific-

ity is one in which he and a co-worker discussed how "everyone


                                            13
[was] unhappy about the long shifts"         (Cruz Deel.   ~   19).   However,

this conversation does not provide any insight into whether that

particular co-worker was receiving, or was even entitled to

receive, overtime premium pay.          Plaintiff's broad assertions "are

precisely the vague, conclusory, and unsupported assertions that

are an insufficient basis for conditional certification."

Lianhua Weng v. Kung Fu Little Steamed Buns Ramen Inc., 17 Civ.

273 (LAP), 2018 WL 1737726 at *4          (S.D.N.Y. Mar. 26, 2018)

( Preska, D. J.)    ( internal quotation marks and citations omitted)) .

               In his reply brief, plaintiff argues that Mata v.

Foodbridge LLC, supra, 2015 WL 3457293 and Sanchez v. JMP Ven-

tures, L.L.C., supra, 2014 WL 465542 are distinguishable from the

facts here and that defendants' reliance on them is misplaced

(Reply Memorandum of Law in Further Support of Plaintiff's Motion

for Conditional Collective Certification, dated Jan. 25, 2019

( D. I. 4 5)   ("Pl. Reply") at 9) .    Specifically, plaintiff argues

that the affidavit in Sanchez v. JMP Ventures, L.L.C., supra,

2014 WL 465542 did not describe plaintiff's observations and

conversations with other employees in detail, and the affidavit

in Mata v. Foodbridge LLC, supra, 2015 WL 3457293 was "only ten

paragraphs long, and did not include specific details about other

employees"      ( Pl. Reply at 9) .    Plaintiff further argues that

because plaintiff attested to multiple conversations with named




                                        14
employees about defendants' pay practices, his affidavit is

sufficient (Pl. Reply at 9).

            Plaintiff's arguments are unpersuasive.   Plaintiff's

affidavit suffers from the same fatal flaw that existed in

Sanchez v. JMP Ventures, L.L.C., supra, 2014 WL 465542, namely,

its lack of detail regarding the conversations with other employ-

ees.    As discussed above, plaintiff does not describe where or

when these discussions took place, what the other employees were

paid, what specific hours they worked or any other underlying

details and offers only the conclusory assertion that the other

employees were not paid overtime.

            Based on the foregoing legal principles, plaintiff has

not provided sufficient detail to meet even the low evidentiary

standard required for conditional certification.      See Ji v. Jling

Inc., 15-CV-4194   (JMA) (SIL), 2016 WL 2939154 at *4-*5   (E.D.N.Y.

May 19, 2016)   (denying conditional certification based on plain-

tiff's sole affidavit where plaintiff did not offer any specific

evidence that other employees of defendant actually worked more

than 40 hours per week and were, therefore, entitled to overtime

premium pay); Mata v. Foodbridqe LLC, supra, 2015 WL 3457293 at

*3-*4   (denying conditional certification where plaintiff offered

only his own affidavit in which he claimed, based on unspecified

"observations and conversations", that other employees of defen-

dant "were not paid their overtime wages .      . and were forced to


                                  15
sign fraudulent documents"); Sanchez v. JMP Ventures, L.L.C.,

supra, 2014 WL 465542 at *2    (denying conditional certification

based on plaintiff's sole affidavit in which he alleged a "common

practice'' at all of defendant's restaurants based on his "obser-

vations and conversations with other employees" who plaintiff

identified only by their first names because such an affidavit

merely amounted to "a list of generalized allegations that have

been molded into a declaration which reads similarly to the

complaint").

          Thus, plaintiff's motion for conditional certification

is denied without prejudice.


          2.   Disclosure


          Plaintiff next requests that the court compel defen-

dants to produce the names, social security numbers, titles,

compensation rates, dates of employment, last known mailing

addresses, email addresses and all known telephone numbers of all

potential opt-in plaintiffs    (Pl. Memo. at 14-15).

           "Even where a plaintiff's motion to certify an FLSA

collective action fails to assert facts sufficient to meet the§

216(b) threshold, courts in this district have often ordered the

disclosure of contact information for potential opt-in plaintiffs

so that discovery into the collective allegations could continue

and the plaintiffs could renew their motion for certification at


                                  16
a later date."   Guan Ming Lin v. Benihana Nat'l Corp., 755 F.

Supp. 2d 504, 513 (S.D.N.Y 2010)    (Marrero, D.J.)   (collecting

cases); accord Fei v. WestLB AG, 07 Civ. 8785    (HB) (FM), 2008 WL

7863592 at *2 (S.D.N.Y. Apr. 23, 2008)    (Maas, M.J.)

("[C]onditional certification is not a prerequisite to the

turnover of information concerning the identity of potential

class members.").

          Therefore, "[i]n light of the remedial purpose of the

FLSA and the Court's broad discretionary power .

[p]laintiff[']s request for an order of discovery is granted in

part."   Shanfa Liv. Chinatown Take-Out Inc., supra, 2018 WL

1027161 at *6.   Defendants are directed to provide plaintiff with

the full names, job titles, last known mailing addresses, email

addresses, telephone numbers and dates of employment of the ten

co-workers referenced in plaintiff's declaration (Cruz Deel.        ~


3).   See Mata v. Foodbridge LLC, supra, 2015 WL 3457293 at *4

(granting plaintiff's discovery request for contact information

for 17 co-workers that plaintiff identified by first name in his

affidavit, but denying conditional certification, denying plain-

tiff's request for contact information as to the entire potential

collective and denying plaintiff's request for social security

numbers); see also Shanfa Liv. Chinatown Take-Out Inc., supra,

2018 WL 1027161 at *6.




                                   17
IV.   Conclusion


           Accordingly, for all the foregoing reasons, plaintiff's

motion for conditional certification is denied without prejudice

and plaintiff's motion for an order of discovery is granted in

part and denied in part.      The Clerk of the Court is respectfully

requested to mark Docket Item 26 closed.

Dated:   New York, New York
         May 1, 2019

                                        SO ORDERED



                                        HENRYPMAN               -,
                                        United States Magistrate Judge

Copies transmitted to:

All Counsel




                                   18
